UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 28, 2010 PVF Capital Corp. (Exact Name of Registrant as Specified in Charter) Ohio 0-24948 34-1659805 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30000 Aurora Road, Solon, Ohio44139 (Address of principal executive offices, including zip code) Registrant’s Telephone Number, Including Area Code: (440) 248-7171 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 28, 2010, PVF Capital Corp. (the “Company”) announced its unaudited financial results for the quarter and nine months ended March 31, 2010.For more information, reference is made to the Company’s press release dated April 28, 2010, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointmentof Certain Officers; Compensatory Arrangements of Certain Officers (b) On April 29, 2010, Thomas J. Smith resigned as a director of the Company. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) The following exhibit is furnished herewith: Exhibit 99.1Press Release dated April 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PVF CAPITAL CORP. Dated: April 29, 2010 By: /s/Robert J. King, Jr. Robert J. King, Jr. President and Chief Executive Officer (Duly Authorized Representative)
